DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claims 1-20 are pending.
Claims 1, 14, and 20 have been amended.
This action is Final.

	Title	
The title of the invention is not descriptive. A new title is required that is clearly indicative of the invention to which the claims are directed. The examiner believes that the title of the invention is imprecise. A descriptive title indicative of the invention will help in proper indexing, classifying, searching, etc. See MPEP 606.01. However, the title of the invention should be limited to 500 characters. 

Drawings
Examiner contends that the drawings filed 12/16/2021 are acceptable for examination proceedings.

Claim Objections
Claims 1, 14, and 20 are objected to because of the following informalities: 
Claim 1 recites “a second communication interface for delivering electric power” and claim 13 appears to imply that this is through the CC pin in the USB interface. However, it appears that CC pin does not actually transmit or delivers electric power a second communication interface for negotiating delivery of ”.
Claims 14 and 20 contain the same limitation as claim 1 and are objected to for the same reasons.
Appropriate correction is required.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 6, 14, and 19-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Shimamura et al. (hereinafter as Shimamura) PGPUB 2020/0213465.
As per claim 1, Shimamura teaches an information processing apparatus [FIG. 1 printer 1] comprising: 
a first communication interface for receiving a job [0036 and FIG. 1 communication interface 24]; 
a second communication interface for delivering electric power [0031 and FIG. 1: (USB interface 19 has receptacle 51 for delivering of electric power to or from the printer)]; 
[FIG. 1, 0025, and 0036: (CPU 12 controls printer to perform printing based on received print job)]; and 
a controller [FIG. 1, 0029, 0031-0032, 0041, and 0096: (power controller 25 changes the role of the printer between power sink or power source with external apparatus)] that is configured to 
in response to accepting the job received from an external device via the first communication interface [0043: (power control shown in FIG. 4 and 5 may be performed by a device other than the CPU 12, such as controller 25); 0069: (determines whether a print job has been received from the newly connected external apparatus; in response to determining print job has been received, execute step S23)], transmit a power request to the external device via the second communication interface [0059: (in step S23, executes power sink switch control to change the role of printer to power sink in response to a received print job); and 0061: (the process of the power sink switch control involves transmitting a swap request to become the power sink to the external apparatus using communication interface; this swap request is a power request to the external apparatus for the external apparatus to provide power to the power sink)] and perform information processing by using electric power supplied from the external device [0003, 0036, 0053, 0059, and 0067: (the purpose of performing the power sink switch control is so that the printer can receive enough power to perform the print job; the received print job is performed when the printer receives power from the external apparatus)].

As per claim 6, Shimamura teach the information processing apparatus according to claim 1, wherein when the controller determines that the external device has rejected the power request, the controller is further configured to transmit information indicating that the job cannot be executed to the external device that has transmitted the job, via the first communication interface [0061: (CPU may give notification of an error)].

Claim 14 is similar in scope to claim 1 as addressed above and is thus rejected under the same rationale.
Claim 19 is similar in scope to claim 6 as addressed above and is thus rejected under the same rationale.
Claim 20 is similar in scope to claim 1 as addressed above and is thus rejected under the same rationale.


Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 2-4 and 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shimamura et al. (hereinafter as Shimamura) PGPUB 2020/0213465, and further in view of Shimamura et al. (hereinafter as Shimamura 933) PGPUB 2020/0209933.
As per claim 2, Shimamura teaches the information processing apparatus according to claim 1 further comprising: a battery [FIG. 3 battery 75].
Shimamura does not explicitly teach wherein in response to accepting the job via the first communication interface, the controller is further configured to determine whether the transmission of the power request needs to be executed based on a remaining battery capacity that is a remaining capacity of the battery and an amount of execution power that is an amount of electric power required to execute the job in the processing unit.
	Shimamura 933 teaches a printer that also communicates swap requests for changing power roles between the printer and an external device. Shimamura 933 is therefore similar to Shimamura. Shimamura 933 further teaches wherein in response to accepting the job via the first communication interface, the controller is further configured to determine whether the transmission of the power request needs to be executed [0095: determines whether it is necessary to transmit a swap request] based on a remaining battery capacity that is a remaining capacity of the battery and an amount of execution power that is an amount of electric power required to execute the job in the processing unit [0060-0062: (CPU determines whether an amount W2 that can be supplied by battery is larger than the supply power W3 required; if W2 is greater than W3, no swap is necessary, but if W2 is less than W3, a swap request would be 
	The combination of Shimamura with Shimamura 933 leads to evaluating whether the battery of the printer can handle the printing job with its own battery power before performing a swap request to ask the external apparatus to supply power.
	It would have been obvious to one of ordinary skill in the art to use Shimamura 933’s teachings of checking if the battery of the printer can support the requested print job prior to requesting the external apparatus to supply power for the print job in Shimamura. One of ordinary skill in the art would have been motivated to check the battery first to determine if it can supply enough power for the  print job in Shimamura because it would save time and lead to faster printing execution by reducing the need to renegotiate power swap roles or power delivery with the external device.
As per claim 3, Shimamura and Shimamura 933 teach the information processing apparatus according to claim 2.
Shimamura and Shimamura 933  do not explicitly teach wherein the controller is further configured to determine whether a value obtained by subtracting the amount of execution power from the remaining battery capacity is equal to or less than a predetermined power amount in the determination whether the transmission of the power request needs to be executed, and when the value obtained by subtracting the amount of execution power from the remaining battery capacity is equal to or less than the predetermined power amount in the determination whether the transmission of the power request needs to be executed, the controller is further configured to determine that the transmission of the power request needs to be executed. Shimamura and 
However, Shimamura 933 teaches comparing the power W2 that can be supplied by the battery to the total amount of power required W3 (which includes the amount of power W1 required to perform the print job) [0060-0062]. It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that if the difference W2-W3 is less than zero (predetermined power amount), it would mean that there is not enough battery power for the total amount of power required. Shimamura 933’s printer transmits a swap request to become a power sink when it is necessary in order to receive enough power to perform the print job. One of ordinary skill in the art would have been motivated to subtract the difference in power available and power required in the combination of Shimamura and Shimamura 933 in order to determine how much more power is needed that is in excess of the battery power, which could lead to the printer negotiating for less power from the external apparatus.
As per claim 4, Shimamura and Shimamura 933 teach the information processing apparatus according to claim 2, wherein the controller is further configured to determine whether the remaining battery capacity is smaller than the amount of execution power in the determination whether the transmission of the power request needs to be executed [Shimamura 933 0060-0062: (whether W2 (battery capacity) is smaller than W3 (execution power)], and when the controller determines that the remaining battery capacity is smaller than the amount of execution power in the determination whether the transmission of the power request needs to be executed, the controller is further configured to determine that the transmission of the power request 
Claim 15 is similar in scope to claim 2 as addressed above and is thus rejected under the same rationale.
Claim 16 is similar in scope to claim 3 as addressed above and is thus rejected under the same rationale.
Claim 17 is similar in scope to claim 4 as addressed above and is thus rejected under the same rationale.


Claims 5 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shimamura et al. (hereinafter as Shimamura) PGPUB 2020/0213465, and further in view of Achiwa et al. (hereinafter as Achiwa) PGPUB 2015/0264208.
As per claim 5, Shimamura teach the information processing apparatus according to claim 1.
Shimamura does not teach wherein when the controller determines that the external device has rejected the power request, the controller is further configured to cancel or suspend execution of the job in the processing unit. 
Achiwa teaches an image processing apparatus that communicates messages for supply of power. Achiwa is thus similar to Shimamura. Achiwa further teaches wherein when the controller determines that the external device has rejected the power request, the controller is further configured to cancel or suspend execution of the job in the processing unit [0110: (when power supply rejection notification is provided, the 
It would have been obvious to one of ordinary skill in the art to use Achiwa’s teachings of cancelling or stopping the job if a rejection is received for the external device to provide power in Shimamura. One of ordinary skill in the art would have been motivated to cancel the job if a rejection for a power request is received because there will not be enough power to fully complete the job, which may be undesirable and could cause problems or errors.
Claim 18 is similar in scope to claim 5 as addressed above and is thus rejected under the same rationale.


Claims 7-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shimamura et al. (hereinafter as Shimamura) PGPUB 2020/0213465, and further in view of Shimamura et al. (hereinafter as Shimamura 705) PGPUB 2019/0238705.
As per claim 7, Shimamura teach the information processing apparatus according to claim 1.
Shimamura does not teach wherein when the controller determines that the external device has rejected the power request, the controller is further configured to inquire whether to partially execute the job to the external device that has transmitted the job, via the first communication interface. Shimamura does not indicate completing only half the job.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Shimamura 705’s teachings of partial execution of the print job by printing at half speed in Shimamura if the swap role request is rejected. One of ordinary skill in the art would have been motivated to perform partial execution by reducing print speed or by performing half the print job at regular speed in Shimamura because it allows for execution of the job and to print at least some of the pages at a slower speed when there is limited power.
As per claim 8, Shimamura teach the information processing apparatus according to claim 1.
Shimamura does not teach, wherein when the controller determines that the external device has rejected the power request, the controller is further configured to transmit information indicating a change in an execution condition of the job to the external device that has transmitted the job, via the first communication interface. 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Shimamura 705’s teachings of changing an execution condition of the job by printing at half speed in Shimamura if the swap role request is rejected. One of ordinary skill in the art would have been motivated to change the execution condition by reducing print speed in Shimamura because it allows the job to still be completed, but at a lower speed, when there is less power due to the rejection of the role swap.
As per claim 9, Shimamura and Shimamura 705 The information processing apparatus according to claim 8, wherein in the transmission of the information indicating the change in the execution condition of the job to the external device, the controller is further configured to transmit information on the execution condition changed according to a shortage amount of power for executing the job [Shimamura 705 0056 and 0059]. 

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shimamura et al. (hereinafter as Shimamura) PGPUB 2020/0213465, and further in view of Sakai et al. (hereinafter as Sakai.
As per claim 10, Shimamura teach the information processing apparatus according to claim 1.
Shimamura does not teach wherein when the controller determines that the external device has rejected the power request, the controller is further configured to search for an external device capable of supplying power other than the external device that has transmitted the job. 
Sakai teaches a printer that can provide requests to change power directions according to USB PD standard to perform a print job. Sakai is therefore similar to Shimamura. Sakai further teaches wherein when the controller determines that the external device has rejected the power request, the controller is further configured to search for an external device capable of supplying power other than the external device that has transmitted the job [0044 and 0086: (if first power system does not accept the request to change power direction, the printer sends another request to a second power system)]. Sakai teaches sending the request to provide power to a different connected device if the first device rejects the request to provide power.
It would have been obvious to one of ordinary skill in the art to use Sakai’s teachings of submitting the power request to another connected device to supply power to the printer in Shimamura. One of ordinary skill in the art would have been motivated to submit the power request to another connected device in Sakai when the power request is rejected because it would improve the printer’s ability and likelihood to secure enough power to complete the print job.


Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shimamura et al. (hereinafter as Shimamura) PGPUB 2020/0213465, and further in view of Shimamura et al. (hereinafter as Shimamura 565) PGPUB 2019/0196565.
As per claim 11, Shimamura teach the information processing apparatus according to claim 1.
Shimamura does not explicitly teach wherein when the controller determines that the external device has approved the power request, the controller is further configured to transmit information indicating a time required to execute the job to the external device that has transmitted the job based on an amount of electrical power received from the external device that has transmitted the job. Shimamura does not describe a time for executing the job based on power received.
Shimamura 565 teaches another printing device that can receive power according to USB PD protocol. Shimamura 565 is thus similar to Shimamura. Shimamura 565 further teaches wherein when the controller determines that the external device has approved the power request, the controller is further configured to transmit information indicating a time required to execute the job to the external device that has transmitted the job based on an amount of electrical power received from the external device that has transmitted the job [0012 and 0043: (shows time for print job based on power received)].
It would have been obvious to one of ordinary skill in the art to use Shimamura 565’s teachings of indicating a time required to execute the job to the external device that has transmitted the job based on an amount of electrical power received in Shimamura. One of ordinary skill in the art would have been motivated to do so in order .


Claims 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shimamura et al. (hereinafter as Shimamura) PGPUB 2020/0213465.
As per claim 12, Shimamura teach the information processing apparatus according to claim 1, further comprising: a universal serial bus (USB) interface [FIG. 1 USB interface 19, 0022, and 0026] having a first communication line for performing data communication [0026: (USB interface utilizes USB PD standard and is used for data communication; USB PD standard is known to have data lines D for data communication, VBus and GND for power transmission)] and a second communication line for delivering the electric power [0026: (USB interface also performs power delivery according to USB PD standard, and USB PD is known to have separate lines VBus and GND for power delivery)], wherein the second communication interface includes the second communication line [0031 and FIG. 1: (second communication interface was mapped to the USB interface 19 for power delivery)].
In this mapping of Shimamura, Shimamura does not teach wherein the first communication interface includes the first communication line, because Examiner relied on the element communication interface 24 to teach data communication with external apparatuses.
However, Shimamura suggests that reception of print job may also be through USB interface 19 instead of communication interface 24 [0036]. This means that print 
As per claim 13, Shimamura teach the information processing apparatus according to claim 12, wherein the first communication line includes D+/D- pins defined in the universal serial bus (USB) standard and a CC pin [Shimamura 0026: (image processing apparatus utilizes the USB-PD protocol at USB interface 19, and according to USB-PD protocol, USB interface 19 would have D+/D- lines are for data transmission in USB-PD protocol and CC pins); and FIG. 2: CC1 and CC2 pins)], and the second communication line includes a CC pin [0028-0029, 0031, and FIG. 2: (CC pins are used for power negotiation and thus for negotiating power delivery)].


Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 14, and 20
However, it is noted in Applicant’s arguments on page 14 that Applicant appears to argue that a swap request (such as PR_SWAP) is not a disclosure of transmitting a power request to the external device. Examiner respectfully disagrees, and a similar ground of rejection for this limitation is provided using newly found prior art.
The claim limitation, under the broadest reasonable interpretation in light of the specification, merely requires transmitting a request for power to the external device using the second communication interface. Shimamura provides a swap request using the second communication interface, where the swap request is a request for the external device to become the power source to supply power to the printer/information processing apparatus. Since the swap request is a request to the external apparatus to supply power, a swap request is thus equivalent to a power request. If Applicant intended to differentiate between a swap request and a power request, Applicant is advised to provide clarifying limitations to distinguish between them.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANNY CHAN whose telephone number is (571)270-5134. The examiner can normally be reached Monday - Friday 10-7 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Huynh can be reached on 5712724147. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/DANNY CHAN/Primary Examiner, Art Unit 2186